

114 S3040 PCS: Department of Labor Appropriations Act, 2017
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 509114th CONGRESS2d SessionS. 3040[Report No. 114–274]IN THE SENATE OF THE UNITED STATESJune 9, 2016Mr. Blunt, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for the Departments of Labor, Health and Human Services, and Education, and
			 related agencies for the fiscal year ending September 30, 2017, and for
			 other purposes.
	
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2017, and for other purposes, namely:
		IDepartment of Labor
			Employment and training
	 administration
			Training and employment
	 services
 For necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA), the Second Chance Act of 2007, and the National Apprenticeship Act, $3,268,367,000, plus reimbursements, shall be available. Of the amounts provided:
 (1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,636,000,000 as follows:
 (A)$782,000,000 for adult employment and training activities, of which $70,000,000 shall be available for the period July 1, 2017 through June 30, 2018, and of which $712,000,000 shall be available for the period October 1, 2017 through June 30, 2018;
 (B)$838,000,000 for youth activities, which shall be available for the period April 1, 2017 through June 30, 2018; and
 (C)$1,016,000,000 for dislocated worker employment and training activities, of which $156,000,000 shall be available for the period July 1, 2017 through June 30, 2018, and of which $860,000,000 shall be available for the period October 1, 2017 through June 30, 2018:
					Provided,
		That
		pursuant to section 128(a)(1) of the WIOA, the amount available to the
		Governor for statewide workforce investment activities shall not exceed 15
		percent of the amount allotted to the State from each of the appropriations
		under the preceding subparagraphs: 
		Provided further, That the funds available for allotment to outlying areas to carry out subtitle B of title I of
			 the WIOA shall not be subject to the requirements of section
			 127(b)(1)(B)(ii) of such
 Act; and(2)for national programs, $632,367,000 as follows:
 (A)$220,859,000 for the dislocated workers assistance national reserve, of which $20,859,000 shall be available for the period July 1, 2017 through September 30, 2018, and of which $200,000,000 shall be available for the period October 1, 2017 through September 30, 2018: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That, of the funds provided under this subparagraph, $19,000,000 shall be made available for applications submitted in accordance with section 170 of the WIOA for training and employment assistance for workers dislocated from coal mines and coal-fired power plants;
 (B)$48,500,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2017 through June 30, 2018;
 (C)$81,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $75,885,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,517,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $494,000 for other discretionary purposes, which shall be available for the period July 1, 2017 through June 30, 2018: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services;
 (D)$84,534,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2017 through June 30, 2018;
 (E)$2,500,000 for technical assistance activities under section 168 of the WIOA, which shall be available for the period July 1, 2017 through June 30, 2018;
 (F)$88,078,000 for ex-offender activities, under the authority of section 169 of the WIOA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2017 through June 30, 2018: Provided, That of this amount, $20,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas;
 (G)$6,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2017 through June 30, 2018; and
 (H)$100,000,000 to expand opportunities relating to apprenticeship programs registered under the National Apprenticeship Act, to be available to the Secretary to carry out activities through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities, which shall be available for the period April 1, 2017 through June 30, 2018.
					 job corps
 (including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,709,955,000, plus reimbursements, as follows:
 (1)$1,591,625,000 for Job Corps Operations, which shall be available for the period July 1, 2017 through June 30, 2018;
 (2)$86,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2017 through June 30, 2020, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding proviso shall not be available for obligation after June 30, 2018: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and
 (3)$32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2016 through September 30, 2017:
				Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job
 Corps centers.community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $400,000,000, which shall be available for the period April 1, 2017 through June 30, 2018, and may be recaptured and reobligated in accordance with section 517(c) of the OAA.
			Federal unemployment benefits and
 allowancesFor payments during fiscal year 2017 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $849,000,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2017: Provided, That notwithstanding section 502 of this Act, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)).
 state unemployment insurance and employment service operationsFor authorized administrative expenses, $91,566,000, together with not to exceed $3,444,394,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which:
 (1)$2,697,019,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $115,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews, and to provide reemployment services and referrals to training as appropriate, for claimants of unemployment insurance for ex-service members under 5 U.S.C. 8521 et. seq. and for claimants of regular unemployment compensation, including those who are profiled as most likely to exhaust their benefits in each State, and $6,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2017, except that funds used for automation shall be available for Federal obligation through December 31, 2017, and for State obligation through September 30, 2019, or, if the automation is being carried out through consortia of States, for State obligation through September 30, 2022, and for expenditure through September 30, 2023, and funds for competitive grants awarded to States for improved operations and to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and provide reemployment services and referrals to training, as appropriate, shall be available for Federal obligation through December 31, 2017, and for obligation by the States through September 30, 2019, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2018, and funds used for unemployment insurance workloads experienced by the States through September 30, 2017 shall be available for Federal obligation through December 31, 2017;
 (2)$15,247,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system;
 (3)$650,000,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2017 through June 30, 2018;
 (4)$19,818,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act;
 (5)$62,310,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $48,028,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and
 (6)$70,153,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2017 through June 30, 2018:
				Provided,
		That to the extent that the Average Weekly Insured Unemployment
		(AWIU) for fiscal year 2017 is projected by the Department of
		Labor to exceed 2,453,000, an additional
		$28,600,000 from the Trust Fund shall be
		available for obligation for every 100,000 increase in the AWIU level
		(including a pro rata amount for any increment less than 100,000) to carry out
		title III of the Social Security Act: 
		Provided further, That
		funds appropriated in this Act that are allotted to a State to carry out
		activities under title III of the Social Security
		Act may be used by such State to assist other States in carrying out
		activities under such title III if the other States include areas that have
		suffered a major disaster declared by the President under the Robert T.
		Stafford Disaster Relief and Emergency Assistance Act: 
		Provided further, That
		the Secretary may use funds appropriated for grants to States under title III
		of the Social Security Act to make
		payments on behalf of States for the use of the National Directory of New Hires
		under section 453(j)(8) of such Act: 
		  Provided further, That the Secretary may use funds
appropriated for grants to States under title III of the Social Security Act
to make payments on behalf of States to the entity operating the State Information Data Exchange
			 System:Provided further, That
		funds appropriated in this Act which are used to establish a national one-stop
		career center system, or which are used to support the national activities of
		the Federal-State unemployment insurance, employment service, or immigration
			 programs, may be
		obligated in contracts, grants, or agreements with States and non-State entities: 
		Provided further, That
		States awarded competitive grants for improved operations under title III of
		the Social Security Act, or awarded grants to support the national activities
		of the Federal-State unemployment insurance system, may award subgrants to
		other States and non-State entities under such grants, subject to the conditions
			 applicable to the
		grants: 
		Provided further, That
		funds appropriated under this Act for activities authorized under title III of
		the Social Security Act and the
		Wagner-Peyser Act may be used by States to fund integrated Unemployment
		Insurance and Employment Service automation efforts, notwithstanding cost
		allocation principles prescribed under the Office of Management and Budget
			 publication entitled Administrative Requirements, Cost Principles, and
			 Audit Requirements for Federal Awards: 
		Provided further, That
		the Secretary, at the request of a State participating in a consortium with
		other States, may reallot funds allotted to such State under title III of the
		Social Security Act to other States
		participating in the consortium in order to carry out activities that benefit
		the administration of the unemployment compensation law of the State making the
		request: 
		Provided further, That
		the Secretary may collect fees for the costs associated with additional data
		collection, analyses, and reporting services relating to the National
		Agricultural Workers Survey requested by State and local governments, public
		and private institutions of higher education, and nonprofit organizations and
		may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for
		the National Agricultural Workers Survey infrastructure, methodology, and data
		to meet the information collection and reporting needs of such entities, which
		shall be credited to this appropriation and shall remain available until
		September 30, 2018, for such purposes.Advances to the unemployment trust fund and
 other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2018.
 Program administrationFor expenses of administering employment and training programs, $110,174,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.
			Employee benefits security
	 administration
 Salaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $181,000,000.
			Pension Benefit Guaranty
	 Corporation
			Pension benefit guaranty corporation
 fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2017, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2017 shall be available for obligations for administrative expenses in excess of $421,006,000: Provided further, That an amount not to exceed an additional $98,500,000 shall be available through September 30, 2021, for costs associated with the acquisition, occupancy, and related costs of headquarters space: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2017, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2018, for obligation for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate.
			Wage and Hour
	 Division
			Salaries and
	 expenses
 For necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $227,500,000.
			Office of Labor-Management
	 Standards
 Salaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $35,529,000.
			Office of Federal Contract Compliance
	 Programs
 Salaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $104,476,000.
			Office of Workers' Compensation
	 Programs
 Salaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $115,424,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act.
			Special
	 benefits
 (including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2004); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $220,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2016, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2017: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $63,975,000 shall be made available to the Secretary as follows:
 (1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $22,740,000;
 (2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000;
 (3)For periodic roll disability management and medical review, $16,866,000;
 (4)For program integrity, $1,401,000; and
 (5)The remaining funds shall be paid into the Treasury as miscellaneous receipts:
				Provided further, That the Secretary
		may require that any person filing a notice of injury or a claim for benefits
		under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act,
		provide as part of such notice and claim, such identifying information
		(including Social Security account number) as such regulations may
		prescribe.Special benefits for disabled coal
 minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $61,319,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2018, $16,000,000, to remain available until expended.
			Administrative expenses, energy employees
 occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $59,846,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.
			Black lung disability trust
	 fund
 (including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2017 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $38,246,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $30,594,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $330,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.
			Occupational safety and health
	 administration
 Salaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $552,787,000, including not to exceed $100,850,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2017, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except—
 (1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies;
 (2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found;
 (3)to take any action authorized by the Act with respect to imminent dangers;
 (4)to take any action authorized by the Act with respect to health hazards;
 (5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and
 (6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act:
				Provided
		  further, That the foregoing proviso shall not apply to any
		person who is engaged in a farming operation which does not maintain a
		temporary labor camp and employs 10 or fewer employees: 
		Provided further, That
		$10,537,000 shall be available for Susan Harwood
		training grants: 
	 Provided further, That not less than $3,500,000 shall be for Voluntary Protection Programs.Mine safety and health
	 administration
			Salaries and
	 expenses
 For necessary expenses for the Mine Safety and Health Administration, $375,887,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $8,441,000 for State assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster.
			Bureau of labor
	 statistics
 Salaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $544,000,000, together with not to exceed $65,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.
			Office of Disability Employment Policy
 salaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,203,000.
			Departmental Management
			salaries and expenses
 (including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $338,878,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That $61,825,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2017: Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That not more than $54,825,000 shall be for programs to combat exploitative child labor internationally and not less than $7,000,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2018: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition: Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce.
 veterans employment and trainingNot to exceed $234,041,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which:
 (1)$175,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2017, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members;
 (2)$14,600,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3)$41,027,000 is for Federal administration of chapters 41, 42, and 43 of title 38, United States Code; and
 (4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109:
				
				Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through
			 (4) above an amount not to exceed 3 percent of the appropriation from
 which such reallocation is made.In addition, from the General Fund of the Treasury, $40,500,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2017, to provide services under such section: Provided further, That services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness.
 it modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $18,778,000, which shall be available through September 30, 2018.
 office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $82,061,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.
				General
	 provisions
 101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.
				(transfer of
	 funds)
 102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.
 103.In accordance with Executive Order 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act.
 104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training: Provided, That up to $20,000,000 of such funds shall be available for obligation through September 30, 2018 by the Employment and Training Administration of the Department of Labor to process foreign labor certifications, including wage determinations and associated tasks and grants to States, on behalf of nonimmigrants described in section 101(a)(15)(H)(ii) of such Act, to the extent necessary to eliminate backlogs and delays.
 105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs.
				(Transfer of
	 Funds)
 106.(a)Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA.
 (b)Notwithstanding section 102, the Secretary may transfer not more than 0.5 percent of each discretionary appropriation made available to the Employment and Training Administration by this Act to Program Administration in order to carry out program integrity activities relating to any of the programs or activities that are funded under any such discretionary appropriations: Provided, That funds transferred from under paragraphs (1) and (2) of the Office of Job Corps account shall be available under paragraph (3) of such account in order to carry out program integrity activities relating to the Job Corps program: Provided further, That funds transferred under this subsection shall be available for obligation through September 30, 2018.
				(transfer of funds)
 107.(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2018: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer.
 (b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 108.(a)Section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) shall be applied as if the following text is part of such section:
					
 (s)(1)The provisions of this section shall not apply for a period of 2 years after the occurrence of a major disaster to any employee—
 (A)employed to adjust or evaluate claims resulting from or relating to such major disaster, by an employer not engaged, directly or through an affiliate, in underwriting, selling, or marketing property, casualty, or liability insurance policies or contracts;
 (B)who receives from such employer on average weekly compensation of not less than $591.00 per week or any minimum weekly amount established by the Secretary, whichever is greater, for the number of weeks such employee is engaged in any of the activities described in subparagraph (C); and
 (C)whose duties include any of the following: (i)interviewing insured individuals, individuals who suffered injuries or other damages or losses arising from or relating to a disaster, witnesses, or physicians;
 (ii)inspecting property damage or reviewing factual information to prepare damage estimates; (iii)evaluating and making recommendations regarding coverage or compensability of claims or determining liability or value aspects of claims;
 (iv)negotiating settlements; or (v)making recommendations regarding litigation.
 (2)The exemption in this subsection shall not affect the exemption provided by section 13(a)(1). (3)For purposes of this subsection—
 (A)the term major disaster means any disaster or catastrophe declared or designated by any State or Federal agency or department;
 (B)the term employee employed to adjust or evaluate claims resulting from or relating to such major disaster means an individual who timely secured or secures a license required by applicable law to engage in and perform the activities described in clauses (i) through (v) of paragraph (1)(C) relating to a major disaster, and is employed by an employer that maintains worker compensation insurance coverage or protection for its employees, if required by applicable law, and withholds applicable Federal, State, and local income and payroll taxes from the wages, salaries and any benefits of such employees; and
 (C)the term affiliate means a company that, by reason of ownership or control of 25 percent or more of the outstanding shares of any class of voting securities of one or more companies, directly or indirectly, controls, is controlled by, or is under common control with, another company..
 (b)This section shall be effective on the date of enactment of this Act. 109.(a)Flexibility with respect to the crossing of H–2B nonimmigrants working in the seafood industry (1)In generalSubject to paragraph (2), if a petition for H–2B nonimmigrants filed by an employer in the seafood industry is granted, the employer may bring the nonimmigrants described in the petition into the United States at any time during the 120-day period beginning on the start date for which the employer is seeking the services of the nonimmigrants without filing another petition.
 (2)Requirements for crossings after 90th dayAn employer in the seafood industry may not bring H–2B nonimmigrants into the United States after the date that is 90 days after the start date for which the employer is seeking the services of the nonimmigrants unless the employer—
 (A)completes a new assessment of the local labor market by— (i)listing job orders in local newspapers on 2 separate Sundays; and
 (ii)posting the job opportunity on the appropriate Department of Labor Electronic Job Registry and at the employer's place of employment; and
 (B)offers the job to an equally or better qualified United States worker who— (i)applies for the job; and
 (ii)will be available at the time and place of need. (3)Exemption from rules with respect to staggeringThe Secretary of Labor shall not consider an employer in the seafood industry who brings H–2B nonimmigrants into the United States during the 120-day period specified in paragraph (1) to be staggering the date of need in violation of section 655.20(d) of title 20, Code of Federal Regulations, or any other applicable provision of law.
 (b)H–2B nonimmigrants definedIn this section, the term H–2B nonimmigrants means aliens admitted to the United States pursuant to section 101(a)(15)(H)(ii)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(B)).
 110.The determination of prevailing wage for the purposes of the H–2B program shall be the greater of—(1) the actual wage level paid by the employer to other employees with similar experience and qualifications for such position in the same location; or (2) the prevailing wage level for the occupational classification of the position in the geographic area in which the H–2B nonimmigrant will be employed, based on the best information available at the time of filing the petition. In the determination of prevailing wage for the purposes of the H–2B program, the Secretary shall accept private wage surveys even in instances where Occupational Employment Statistics survey data are available unless the Secretary determines that the methodology and data in the provided survey are not statistically supported.
 111.None of the funds in this Act shall be used to enforce the definition of corresponding employment found in 20 CFR 655.5 or the three-fourths guarantee rule definition found in 20 CFR 655.20, or any references thereto. Further, for the purpose of regulating admission of temporary workers under the H–2B program, the definition of temporary need shall be that provided in 8 CFR 214.2(h)(6)(ii)(B).
 112.None of the funds in this Act shall be used to implement 20 CFR 655.70 and 20 CFR 655.71. This title may be cited as the Department of Labor Appropriations Act, 2017.
				IIDepartment of health and human
		services
			Health resources and services
	 administration
 Primary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,491,522,000: Provided, That no more than $1,000,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $99,893,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law: Provided further, That of funds provided for the Health Centers program, as defined by section 330 of the PHS Act, by this Act or any other Act for fiscal year 2017, not less than $100,000,000 shall be obligated in fiscal year 2017 to support grants to expand medical services, behavioral health, oral health, pharmacy, or vision services.
 Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, section 1128E of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $826,806,000: Provided, That sections 747(c)(2), 751(j)(2), 762(k), and the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections.
 maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $846,617,000: Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $80,593,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act.
 Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,293,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2019, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act.
 health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $103,193,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center: Provided, That the Secretary may collect a fee of 0.1 percent of each purchase of 340B drugs from entities participating in the Drug Pricing Program pursuant to section 340B of the PHS Act to pay for the operating costs of such program: Provided further, That fees pursuant to the 340B Drug Pricing Program shall be collected by the Secretary based on sales data that shall be submitted by drug manufacturers and shall be credited to this account to remain available until expended.
 Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $152,571,000, of which $41,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $14,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $9,511,000 shall be available for State Offices of Rural Health.
 Family PlanningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $286,479,000: Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office.
 program managementFor program support in the Health Resources and Services Administration, $154,000,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health.
			Vaccine injury compensation program trust
 fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $7,500,000 shall be available from the Trust Fund to the Secretary.
			Centers for disease control and
	 prevention
			Immunization and respiratory
 diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $459,055,000.
			HIV/AIDS, viral hepatitis, sexually
 transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,112,278,000.
			Emerging and zoonotic infectious
 diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $526,885,000.
			Chronic disease prevention and health
 promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $726,696,000: Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds available under this heading, $10,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading.
			Birth defects, developmental disabilities,
 disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $137,560,000.
			Public Health Scientific
 ServicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $485,000,000.
 Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $165,303,000.
 Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $264,059,000: Provided, That of the funds provided under this heading, $98,000,000 shall be available for an evidence-based opioid drug overdose prevention program.
			National Institute for
 Occupational Safety and HealthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $334,121,000.
			Energy employees occupational illness
 compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.
 Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $432,121,000, of which $128,421,000 for international HIV/AIDS shall remain available through September 30, 2018: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.
 public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,396,800,000 of which $575,000,000 shall remain available until expended for the Strategic National Stockpile: Provided, That in the event the Director of the Centers for Disease Control and Prevention (referred to in this title as CDC) activates the Emergency Operations Center, the Director of the CDC may detail CDC staff without reimbursement for up to 90 days to support the work of the CDC Emergency Operations Center, so long as the Director provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies.
			cdc-wide activities and program support
 For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, and for acquisition of real property, equipment, construction, demolition, and renovation of facilities, $113,570,000: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That amounts appropriated under this heading for acquisition of real property, equipment, construction, demolition, and renovation of facilities shall remain available until September 30, 2021: Provided further, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2018.
			National Institutes of Health
 national cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $5,429,769,000, of which up to $50,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.
 national heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,242,685,000.
 national institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $430,544,000.
 national institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,891,652,000.
 national institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $1,803,306,000.
 national institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $4,961,305,000.
 national institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,633,755,000, of which $857,000,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $333,361,000 is provided for the Institutional Development Awards program.
 eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,395,811,000.
 national eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $740,826,000.
 national institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $722,301,000.
 national institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $2,067,138,000. national institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $564,131,000.
 national institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $441,778,000.
 national institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $151,965,000.
 national institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $488,782,000.
 national institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,103,032,000.
 national institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,619,537,000.
 national human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $534,516,000.
 national institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $361,062,000.
 national center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $136,195,000.
 national institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $292,323,000.
 national library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $412,097,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2018: Provided further, That in fiscal year 2017, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH).
 john e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $73,026,000.
 national center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $713,849,000: Provided, That up to $25,835,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network:  Provided further, That at least $520,740,000 is provided to the Clinical and Translational Sciences Awards program.
			office of the director
 For carrying out the responsibilities of the Office of the Director, NIH, $1,731,152,000, of which $300,000,000 shall be derived by transfer from the Fund established by Public Law 110–161, division G, title II, section 223, and of which up to $40,000,000 may be used to carry out section 215 of this Act: Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $790,542,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That $25,000,000 shall be used to carry out section 404I of the PHS Act (42 U.S.C. 283k), relating to biomedical and behavioral research facilities: Provided further, That up to $230,000,000 of the funds provided to the Common Fund are available to support the trans-NIH Precision Medicine Initiative: Provided further, That, of the funds from Institute, Center, and Office of the Director accounts within Department of Health and Human Services, National Institutes of Health, in order to strengthen privacy protections for human research participants, NIH shall require investigators receiving NIH funding for new and competing research projects designed to generate and analyze large volumes of data derived from human research participants to obtain a certificate of confidentiality.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act.
 Buildings and facilitiesFor the study of, construction of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $128,863,000, to remain available through September 30, 2021.
			Substance abuse and mental health services
	 administration
			MENTAL
 HEALTH For carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,136,998,000: Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act:  Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX:  Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2017:  Provided further, That of the amount appropriated under this heading, $46,887,000 shall be for the National Child Traumatic Stress Initiative as described in section 582 of the PHS Act: Provided further, That notwithstanding section 565(b)(1) of the PHS Act, technical assistance may be provided to a public entity to establish or operate a system of comprehensive community mental health services to children with a serious emotional disturbance, without regard to whether the public entity receives a grant under section 561(a) of such Act: Provided further, That States shall expend at least 10 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act: Provided further, That of the funds made available under this heading, $15,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa 22 note).
  SUBSTANCE ABUSE TREATMENTFor carrying out titles III, V, and XIX of the PHS Act with respect to substance abuse treatment and section 1922(a) of the PHS Act with respect to substance abuse prevention, $2,113,363,000: Provided, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: Provided further, That none of the funds provided for section 1921 of the PHS Act shall be subject to section 241 of such Act.
  SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $225,219,000.
			HEALTH SURVEILLANCE AND PROGRAM
 SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $115,830,000: Provided, That in addition to amounts provided herein, $32,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(m) of the PHS Act shall remain available through September 30, 2018:  Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.
			Agency for healthcare research and
	 quality
			Healthcare research and
 qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $324,000,000: Provided, That section 947(c) of the PHS Act shall not apply in fiscal year 2017: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until expended.
			Centers for medicare and medicaid
	 services
 Grants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $262,003,967,000, to remain available until expended.
 For making, after May 31, 2017, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2017 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.
 For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2018, $125,219,452,000, to remain available until expended.
 Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.
			Payments to health care trust
 fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $299,187,700,000.
 In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.
 Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare and Medicaid Services, not to exceed $3,669,744,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until September 30, 2022: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2017 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act.
 health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $725,000,000, to remain available through September 30, 2018, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $486,935,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $79,355,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $79,355,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $79,355,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2017 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $414,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall support the full cost of the Senior Medicare Patrol program to combat health care fraud and abuse from the funds provided to this account.
			Administration for children and
	 families
			Payments to states for child support
 enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $3,010,631,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2018, $1,400,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.
			Low income home energy
 assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,390,304,000: Provided, That all but $491,000,000 of this amount shall be allocated as though the total appropriation for such payments for fiscal year 2017 was less than $1,975,000,000: Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $2,988,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations.
			Refugee and entrant
 assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), and the Torture Victims Relief Act of 1998, $1,674,691,000, of which $1,645,201,000 shall remain available through September 30, 2019 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out the TVPA shall also be available for research and evaluation with respect to activities under such Act, and for the national communications system under section 107(b)(1)(B)(ii) of such Act to assist victims of severe forms of trafficking in persons: Provided further, That the limitation in section 205 of this Act regarding transfers increasing any appropriation shall apply to transfers to appropriations under this heading by substituting 10 percent for 3 percent.
			Payments to states for the child care and
 development block grantFor carrying out the Child Care and Development Block Grant Act of 2014 (CCDBG Act), $2,786,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act.
 Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.
			Children and families services
	 programs
 For carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Every Student Succeeds Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act, the Community Services Block Grant Act (CSBG Act), and the Assets for Independence Act; for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Omnibus Budget Reconciliation Act of 1981, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980; and for the administration of prior year obligations made by the Administration for Children and Families under the Developmental Disabilities Assistance and Bill of Rights Act and the Help America Vote Act of 2002, $11,214,935,000, of which $37,943,000, to remain available through September 30, 2018, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions and legal guardianships completed before September 30, 2017: Provided, That $9,203,095,000 shall be for making payments under the Head Start Act: Provided further, That of the amount in the previous proviso, $8,543,095,000 shall be available for payments under section 640 of the Head Start Act, of which $35,000,000 shall be available for a cost of living adjustment notwithstanding section 640(a)(3)(A) of such Act: Provided further, That of the amount provided for making payments under the Head Start Act, $25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of such Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act: Provided further, That notwithstanding such section 640, of the amount provided for making payments under the Head Start Act, and in addition to funds otherwise available under such section 640, $635,000,000 shall be available through March 31, 2018 for Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, for discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, for training and technical assistance for such activities, and for up to $14,000,000 in Federal costs of administration and evaluation, and, notwithstanding section 645A(c)(2) of such Act, these funds are available to serve children under age 4: Provided further, That funds described in the preceding two provisos shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act: Provided further, That $250,000,000 shall be available until December 31, 2017 for carrying out sections 9212 and 9213 of the Every Student Succeeds Act: Provided further, That up to 3 percent of the funds in the previous proviso shall be available for technical assistance, evaluation, and other national activities related to such grants: Provided further, That $715,000,000 shall be for making payments under the CSBG Act: Provided further, That no more than $350,000 shall be reserved under section 674(b)(3) of the CSBG Act, all of which shall be available solely for carrying out section 678E(b)(2) of such Act: Provided further, That, notwithstanding section 675C(a)(3) of the CSBG Act, to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: Provided further, That the Secretary shall issue performance standards for entities receiving funds from State and territorial grantees under the CSBG Act, and such States and territories shall assure the implementation of such standards prior to September 30, 2017, and include information on such implementation in the report required by section 678E(a)(2) of such Act: Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.
			Promoting Safe and Stable
 FamiliesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $325,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $59,765,000: Provided, That notwithstanding sections 438(c)(3)(A) and 436(b)(2) of such Act, $10,000,000 shall be available for such section 436(b)(2), of which no funds shall be available for carrying out sections 438(c)(3)(A)(ii) and (iii) of such Act.
			Payments for foster care and
 permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $5,764,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2018, $2,500,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.
			Administration for Community Living
			aging and disability services programs
 (including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $1,907,735,000: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That of amounts made available under this heading to carry out sections 311, 331, and 336 of the OAA, up to one percent of such amounts shall be available for developing and implementing evidence-based practices for enhancing senior nutrition: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship.
			Office of the
	 secretary
			General departmental
	 management
 For necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $444,919,000, together with $64,828,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of this amount, $48,000,000 shall be for minority AIDS prevention and treatment activities: Provided further, That of the funds made available under this heading, $101,000,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, evaluation, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy: Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $6,800,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: Provided further, That of the funds made available under this heading, $15,000,000 shall be for making competitive grants which exclusively implement education in sexual risk avoidance (defined as voluntarily refraining from non-marital sexual activity): Provided further, That funding for such competitive grants for sexual risk avoidance shall use medically accurate information referenced to peer-reviewed publications by educational, scientific, governmental, or health organizations; implement an evidence-based approach integrating research findings with practical implementation that aligns with the needs and desired outcomes for the intended audience; and teach the benefits associated with self-regulation, success sequencing for poverty prevention, healthy relationships, goal setting, and resisting sexual coercion, dating violence, and other youth risk behaviors such as underage drinking or illicit drug use without normalizing teen sexual activity: Provided further, That no more than 10 percent of the funding for such competitive grants for sexual risk avoidance shall be available for technical assistance and administrative costs of such programs: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4).
			Office of medicare hearings and
 appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $112,381,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.
			Office of the national coordinator for
 health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000.
 Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $75,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228.
 Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000.
			Retirement pay and medical benefits for
 commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under Chapter 55 of title 10, United States Code, such amounts as may be required during the current fiscal year.
			Public health and social services emergency
	 fund
 For expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $950,958,000, of which $511,700,000 shall remain available through September 30, 2018, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2019.
 For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $510,000,000, to remain available until expended.
 For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $57,000,000; of which $40,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics.
			General
	 provisions
 201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary.
 202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II.
 203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds.
 204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.6 percent, of any amounts appropriated for programs authorized under such Act or any amounts derived by transfer in this Act under the heading National Institutes of Health shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title.
				(transfer of
	 funds)
 205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.
 206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the execution of a contract awarded in fiscal year 2017 under section 338B of such Act.
 207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities.
 208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest.
 209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services.
 210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control.
 211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization.
 212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2017:
 (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State.
 (2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad.
 (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.
				(transfer of
	 funds)
 213.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.
				(transfer of
	 funds)
 214.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act.
 215.(a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds available under section 402(b)(7) or 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research and activities described in such section 402(b)(12).
 (b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act.
 216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.
				(transfer of
	 funds)
 217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research.
 218.In addition to amounts provided herein, payments made for research organisms or substances, authorized under section 301(a) of the PHS Act, shall be retained and credited to the appropriations accounts of the Institutes and Centers of the NIH making the substance or organism available under section 301(a). When such substances and organisms are made available through contractors, the Director may direct such contractors to collect such payments on behalf of the NIH and forward amounts so collected to the NIH in the time and manner specified by the Director. Amounts credited to the account under this authority shall be available for obligation through September 30, 2018.
 219.(a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if—
 (1)funds are available and obligated— (A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and
 (B)for the estimated costs associated with a necessary termination of the contract; and
 (2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs.
 (b)A contract entered into under this section—
 (1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and
 (2)shall be subject to the congressional notice requirement stated in subsection (d) of such section.
 220.(a)The Secretary shall establish a publicly accessible Web site to provide information regarding the uses of funds made available under section 4002 of the Patient Protection and Affordable Care Act of 2010 (ACA).
 (b)With respect to funds provided under section 4002 of the ACA, the Secretary shall include on the Web site established under subsection (a) at a minimum the following information:
 (1)In the case of each transfer of funds under section 4002(c), a statement indicating the program or activity receiving funds, the operating division or office that will administer the funds, and the planned uses of the funds, to be posted not later than the day after the transfer is made.
 (2)Identification (along with a link to the full text) of each funding opportunity announcement, request for proposals, or other announcement or solicitation of proposals for grants, cooperative agreements, or contracts intended to be awarded using such funds, to be posted not later than the day after the announcement or solicitation is issued.
 (3)Identification of each grant, cooperative agreement, or contract with a value of $25,000 or more awarded using such funds, including the purpose of the award and the identity of the recipient, to be posted not later than 5 days after the award is made.
 (4)A report detailing the uses of all funds transferred under section 4002(c) during the fiscal year, to be posted not later than 90 days after the end of the fiscal year.
 (c)With respect to awards made in fiscal years 2013 through 2017, the Secretary shall also include on the Web site established under subsection (a), semi-annual reports from each entity awarded a grant, cooperative agreement, or contract from such funds with a value of $25,000 or more, summarizing the activities undertaken and identifying any sub-grants or sub-contracts awarded (including the purpose of the award and the identity of the recipient), to be posted not later than 30 days after the end of each 6-month period.
 (d)In carrying out this section, the Secretary shall—
 (1)present the information required in subsection (b)(1) on a single webpage or on a single database;
 (2)ensure that all information required in this section is directly accessible from the single webpage or database; and
 (3)ensure that all information required in this section is able to be organized by program or State.
					(Transfer of
	 Funds)
 221.(a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the report accompanying this Act.
 (b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts.
 (c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act.
 222.(a)The Secretary shall publish in the fiscal year 2018 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA.
 (b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information:
 (1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations.
 (2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1).
 (c)In carrying out this section, the Secretary may exclude from the report employees or contractors who—
 (1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA;
 (2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or
 (3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts.
 223.The Secretary shall publish, as part of the fiscal year 2018 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare and Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2018. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the report accompanying this Act.
 224.(a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate:
 (1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period; and
 (2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act.
 (b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants.
 225.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare and Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors).
 226.In addition to the amounts otherwise available for Centers for Medicare and Medicaid Services, Program Management, the Secretary of Health and Human Services may transfer up to $305,000,000 to such account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to support program management activity related to the Medicare Program: Provided, That except for the foregoing purpose, such funds may not be used to support any provision of Public Law 111–148 or Public Law 111–152 (or any amendment made by either such Public Law) or to supplant any other amounts within such account.
 227.The Secretary shall include in the fiscal year 2018 budget justification an analysis of how section 2713 of the PHS Act will impact eligibility for discretionary HHS programs.
 228.Effective during the period beginning on November 1, 2015 and ending January 1, 2019, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if—
 (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and
 (2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)).
 229.Section 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended by adding at the end the following new paragraph:
				
					(12)Encouraging care management for individuals with alzheimer’s disease or related dementias
 (A)In generalIn order to care for individuals with Alzheimer’s disease or related dementias the Secretary shall, subject to subparagraphs (B) and (C), make payment (as the Secretary determines to be appropriate) under this section for a care planning session furnished on or after January 1, 2018, by a physician (as defined in section 1861(r)(1)), physician assistant or nurse practitioner (as defined in section 1861(aa)(5)(A)), clinical nurse specialist (as defined in section 1861(aa)(5)(B)), or other practitioners deemed appropriate by the Secretary.
 (B)Policies relating to paymentIn carrying out this paragraph, the Secretary shall— (i)make payment to only one applicable provider for a care planning session furnished to a beneficiary diagnosed with Alzheimer’s or related dementia;
 (ii)not make payment under subparagraph (A) if such payment would be duplicative of payment that is otherwise made under this title; and
 (iii)not require that an annual wellness visit (as defined in section 1861(hhh)) or an initial preventive physical examination (as defined in section 1861(ww)) be furnished as a condition of payment for such care planning session.
 (C)RequirementsA care planning session provided under this paragraph shall include the following: (i)An explanation of Alzheimer’s disease or related dementias, as well as the expected progression of the disease and related dementias as appropriate.
 (ii)Creation of a patient-centered comprehensive care plan, as determined appropriate by the Secretary. (iii)Information regarding treatment options.
 (iv)A discussion of resources and services available in the individual’s community that may reduce the individual’s health risks and promote self-management of Alzheimer’s disease or related dementias.
 (v)Other information, as determined appropriate by the Secretary. (D)Stakeholder inputThe Secretary shall seek input from physicians, practitioners, and other stakeholders regarding the structure of care planning sessions provided under this paragraph..
 230.None of the funds appropriated or otherwise made available in this title shall be used in a manner that would interfere with the ability of a provider to recommend medicinal marijuana in accordance with State law, or of a patient to participate in a medicinal marijuana program consistent with such State law.
 This title may be cited as the Department of Health and Human Services Appropriations Act, 2017. IIIDepartment of Education Education for the disadvantagedFor carrying out title I and subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $16,093,790,000, of which $5,177,006,000 shall become available on July 1, 2017, and shall remain available through September 30, 2018, and of which $10,841,177,000 shall become available on October 1, 2017, and shall remain available through September 30, 2018, for academic year 2017–2018: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $3,984,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2016, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $3,794,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $3,794,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That $217,000,000 shall be for carrying out subpart 2 of part B of title II: Provided further, That $44,623,000 shall be for carrying out section 418A of the HEA.
 Impact AidFor carrying out programs of financial assistance to federally affected schools authorized by title VII of the ESEA, $1,315,603,000, of which $1,176,233,000 shall be for basic support payments under section 7003(b), $48,316,000 shall be for payments for children with disabilities under section 7003(d), $17,406,000, to remain available for obligation through September 30, 2018, shall be for construction under section 7007(b), $68,813,000 shall be for Federal property payments under section 7002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 7008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 7003(a) for school year 2016–2017, children enrolled in a school of such agency that would otherwise be eligible for payment under section 7003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 7003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.
 School improvement programsFor carrying out school improvement activities authorized by part B of title I, part A of title II, subpart 1 of part A of title IV, part B of title IV, part B of title V, and parts B and C of title VI of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $4,177,239,000, of which $2,355,229,000 shall become available on July 1, 2017, and remain available through September 30, 2018, and of which $1,681,441,000 shall become available on October 1, 2017, and shall remain available through September 30, 2018, for academic year 2017–2018: Provided, That $378,000,000 shall be for part B of title I: Provided further, That $1,050,000,000 shall be for part B of title IV: Provided further, That $33,397,000 shall be for part B of title VI and may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: Provided further, That $32,453,000 shall be for part C of title VI and shall be awarded on a competitive basis, and also may be used for construction: Provided further, That $51,445,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That $175,840,000 shall be for part B of title V.
 Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VI, part A of the ESEA, $143,939,000, of which $37,993,000 shall be for subpart 2 of part A of title VI and $5,565,000 shall be for subpart 3 of part A of title VI.
 Innovation and improvementFor carrying out activities authorized by subparts 1 and 4 of part B and section 2232 of title II, and parts C and D and subparts 1 and 4 of part F of title IV of the ESEA, $942,743,000: Provided, That $318,183,000 shall be for subparts 1 and 4 of part B and section 2232 of title II and shall be made available without regard to sections 2201 and 2241: Provided further, That $504,560,000 shall be for parts C and D and subpart 4 of part F of title IV, and shall be made available without regard to sections 4311, 4409(a), and 4601 of the ESEA: Provided further, That section 4303(d)(3) shall not apply to the funds available for part C of title IV: Provided further, That of the funds available for part C of title IV, the Secretary shall use not less than $26,000,000 to carry out section 4304, of which not more than $10,000,000 shall be available to carry out section 4304(k), not more than $100,000,000 to carry out section 4305(b), and not less than $11,000,000 to carry out the activities in section 4305(a)(3): Provided further, That notwithstanding section 4601(b), $120,000,000 shall be available through December 31, 2017 for subpart 1 of part F of title IV.
			Safe schools and citizenship
 educationFor carrying out activities authorized by subparts 2 and 3 of part F of title IV of the ESEA, $143,254,000: Provided, That $70,000,000 shall be available for section 4631, of which up to $5,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program to provide education-related services to local educational agencies and institutions of higher education in which the learning environment has been disrupted due to a violent or traumatic crisis: Provided further, That $73,254,000 shall be available through December 31, 2017, for section 4624: Provided further, That section 4623(b) of the ESEA shall apply to funds appropriated for Promise Neighborhoods under this heading in prior appropriations acts.
 English Language AcquisitionFor carrying out part A of title III of the ESEA, $737,400,000, which shall become available on July 1, 2017, and shall remain available through September 30, 2018, except that 6.5 percent of such amount shall be available on October 1, 2016, and shall remain available through September 30, 2018, to carry out activities under section 3111(c)(1)(C).
 Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $13,019,358,000, of which $3,496,259,000 shall become available on July 1, 2017, and shall remain available through September 30, 2018, and of which $9,283,383,000 shall become available on October 1, 2017, and shall remain available through September 30, 2018, for academic year 2017–2018: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2016, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2016: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611(d), from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart.
 Rehabilitation servicesFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,536,389,000, of which $3,398,554,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities:  Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2018.
			Special Institutions for Persons With Disabilities
 american printing house for the blindFor carrying out the Act to promote the Education of the Blind of March 3, 1879, $25,431,000. National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $70,016,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.
 gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $121,275,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.
			Career, technical, and adult
 educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (AEFLA), $1,720,686,000, of which $929,686,000 shall become available on July 1, 2017, and shall remain available through September 30, 2018, and of which $791,000,000 shall become available on October 1, 2017, and shall remain available through September 30, 2018: Provided, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 242.
			Student financial
	 assistance
 For carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,198,210,000, which shall remain available through September 30, 2018.The maximum Pell Grant for which a student shall be eligible during award year 2017–2018 shall be $4,860.
 Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,546,854,000, to remain available through September 30, 2018: Provided, That the Secretary shall allocate new student loan borrower accounts to eligible student loan servicers on the basis of their performance compared to all loan servicers utilizing established common metrics, and on the basis of the capacity of each servicer to process new and existing accounts: Provided further, That the Secretary shall, no later than March 1, 2017, allow student loan borrowers who are consolidating Federal student loans to select from any student loan servicer to service their new consolidated student loan.
 Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, and VII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $1,986,792,000: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation.
 Howard UniversityFor partial support of Howard University, $221,821,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.
			College housing and academic facilities
 loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000.
			Historically Black College and University
 Capital Financing Program AccountFor the cost of guaranteed loans, $20,150,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2018: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $282,212,885:  Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.
 In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000.
			Institute of education
 sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $612,525,000, which shall remain available through September 30, 2018: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels: Provided further, That $156,745,000 shall be for carrying out activities authorized by the National Assessment of Educational Progress Authorization Act.
			Departmental
	 management
 Program administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $432,000,000, of which up to $1,000,000, to remain available until expended, may be for relocation of, and renovation of buildings occupied by, Department staff.
 Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $110,000,000.
 office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $59,256,000.
			General
	 provisions
 301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system.
 302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools.
 303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.
				(transfer of
	 funds)
 304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.
 305.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2017 for 2016.
 306.Funds appropriated in this Act and consolidated for evaluation purposes under section 8601(c) of the ESEA shall be available from July 1, 2017, through September 30, 2018.
 307.(a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2017 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation.
 (b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. 308.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking 2016 and inserting 2017.
 309.Section 458(a) of the HEA (20 U.S.C. 1087h(a)) is amended in paragraph (4) by striking 2016 and inserting 2017.
				(including rescission of funds)
 310.(a) Section 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the end the following:
				
 (8)(A)Effective in the 2017–2018 award year and thereafter, the Secretary shall award an eligible student not more than one and one-half Federal Pell Grants during a single award year to permit such student to work toward completion of an eligible program if, during that single award year, the student—
 (i)has received a Federal Pell Grant for an award year and is enrolled in an eligible program for one or more additional payment periods during the same award year that are not otherwise fully covered by the student's Federal Pell Grant; and
 (ii)is enrolled on at least a half-time basis while receiving any funds under this section. (B)In the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (A), the total amount of Federal Pell Grants awarded to such student for the award year may exceed the maximum basic grant level specified in the appropriate appropriations Act for such award year.
 (C)Any period of study covered by a Federal Pell Grant awarded under subparagraph (A) shall be included in determining a student's duration limit under subsection (c)(5).
 (D)In any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans two award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned, as it determines is most beneficial to students..
 (b)Section 401(b)(7)(A)(iv)(VII) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)(VII)) is amended by striking $1,574,000,000 and inserting $1,320,000,000.
				(rescission)
 311.Of the unobligated balances available from Public Law 114–113 under the heading Student Financial Assistance for carrying out subpart 1 of part A of title IV of the HEA, $1,200,000,000 are hereby rescinded. This title may be cited as the Department of Education Appropriations Act, 2017.
				IVRelated Agencies
			Committee for Purchase From People Who Are Blind or Severely Disabled
 salaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established under section 8502 of title 41, United States Code, $8,000,000: Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall enter into a written agreement with any such central nonprofit agency: Provided further, That such agreement shall contain such auditing, oversight and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: Provided further, That such agreement shall include the elements listed under the heading Committee For Purchase From People Who Are Blind or Severely Disabled—Written Agreement Elements in the explanatory statement described in section 4 of Public Law 114–113: Provided further, That the central nonprofit agency(ies) may not charge a fee under section 51–3.5 of title 41, Code of Federal Regulations, unless such fee is under the terms of the written agreement between the Committee and any such central nonprofit agency: Provided further, That no less than $1,000,000 shall be available for the Office of Inspector General.
			Corporation for national and community
	 service
			Operating
	 expenses
 For necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $736,529,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $17,038,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $30,000,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $3,800,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community.
			Payment to the National service
	 trust
 (including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $206,842,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).
 Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $81,737,000.
 Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $5,250,000.
			Administrative
	 provisions
 401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2017, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information.
 402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations.
 403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations.
 404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act.
 405.For the purpose of carrying out section 189D of the 1990 Act—
 (1)entities described in subsection (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); and
 (2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and
 (3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544.
				Corporation for public
 broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2019, $445,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose.
 In addition, for the costs associated with replacing and upgrading the public broadcasting interconnection system, $50,000,000.
			Federal Mediation and Conciliation Service
 salaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $48,638,000, including up to $2,500,000 to remain available through September 30, 2018, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.
			Federal Mine Safety and Health Review Commission
 salaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,184,000. Institute of museum and library services Office of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $231,000,000.
			Medicaid and CHIP Payment and Access Commission
 salaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $7,765,000. Medicare Payment Advisory Commission salaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $11,925,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.
			National Council on Disability
 salaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,439,000.
			National Labor Relations Board
 salaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $274,224,000: Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.
			administrative provisions
 406.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining.
				National Mediation Board
 salaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $14,000,000.
				Occupational Safety and Health Review Commission
 salaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $13,411,000. Railroad Retirement Board dual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $25,000,000, which shall include amounts becoming available in fiscal year 2017 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.
 federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2018, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.
 limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $113,500,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013.
 limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $10,000,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.
				Social security
	 administration
				Payments to social security trust
 fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m) and 1131(b)(2) of the Social Security Act, $11,400,000.
				Supplemental security income
 programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $43,618,163,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $58,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2019.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2018, $15,000,000,000, to remain available until expended.
				Limitation on administrative
	 expenses
 For necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $10,538,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,300,000 shall be for the Social Security Advisory Board: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2017 not needed for fiscal year 2017 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.In addition, for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual's ability to engage in substantial gainful activity, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys, $1,819,000,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,546,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.
 In addition, $123,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2017 exceed $123,000,000, the amounts shall be available in fiscal year 2018 only to the extent provided in advance in appropriations Acts.
 In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.
				Office of inspector
	 general
 (including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $29,787,000, together with not to exceed $75,713,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer.
				VGeneral Provisions
			(transfer of
	 funds)
 501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated.
 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
 503.(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself.
 (b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government.
 (c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control.
 504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses.
 505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state—
 (1)the percentage of the total costs of the program or project which will be financed with Federal money;
 (2)the dollar amount of Federal funds for the project or program; and
 (3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources.
 506.(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion.
 (b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion.
 (c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement.
 507.(a)The limitations established in the preceding section shall not apply to an abortion—
 (1)if the pregnancy is the result of an act of rape or incest; or
 (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed.
 (b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds).
 (c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds).
 (d)(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions.
 (2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan.
 508.(a)None of the funds made available in this Act may be used for—
 (1)the creation of a human embryo or embryos for research purposes; or
 (2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)).
 (b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells.
 509.(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications.
 (b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage.
 510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard.
 511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if—
 (1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and
 (2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity.
 512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.
 513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section.
 514.(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2017, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that—
 (1)creates new programs; (2)eliminates a program, project, or activity;
 (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted;
 (4)relocates an office or employees; (5)reorganizes or renames offices;
 (6)reorganizes programs or activities; or
 (7)contracts out or privatizes any functions or activities presently performed by Federal employees;
					unless the Committees on
		Appropriations of the House of Representatives and the Senate are consulted 15
		days in advance of such reprogramming or of an announcement of intent relating
		to such reprogramming, whichever occurs earlier, and are notified in writing 10
 days in advance of such reprogramming.(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2017, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that—
 (1)augments existing programs, projects (including construction projects), or activities;
 (2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or
 (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;
					unless the Committees on
		Appropriations of the House of Representatives and the Senate are consulted 15
		days in advance of such reprogramming or of an announcement of intent relating
		to such reprogramming, whichever occurs earlier, and are notified in writing 10
 days in advance of such reprogramming.515.(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved.
 (b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading.
 516.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2017 that are different than those specified in this Act, the accompanying detailed table in the report accompanying this Act, or the fiscal year 2017 budget request.
 517.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2017, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted.
 518.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act.
 519.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement.
 520.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to purchase sterile needles or syringes for the hypodermic injection of any illegal drug: Provided, That such limitation does not apply to the use of funds for elements of a program other than making such purchases if the relevant State or local health department, in consultation with the Centers for Disease Control and Prevention, determines that the State or local jurisdiction, as applicable, is experiencing, or is at risk for, a significant increase in hepatitis infections or an HIV outbreak due to injection drug use, and such program is operating in accordance with State and local law.
 521.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.
 (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.
 522.None of the funds made available under this or any other Act, or any prior Appropriations Act, may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, allied organizations, or successors.
 523.For purposes of carrying out Executive Order 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures:
 (1)the operating divisions of HHS shall be considered independent agencies; and (2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals.
 524.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency.
 525.(a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2017 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2021 for September 30, 2018 each place it appears: Provided, That such pilots shall include communities that have experienced civil unrest.
 (b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, and section 525 of division H of Public Law 114–113.
 (c)Pilot sites selected under authorities in this Act and prior appropriations Acts may be granted by relevant agencies up to an additional 5 years to operate under such authorities.
 526.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived.
 527.Section 5 of the Special Olympics Sport and Empowerment Act of 2004 (Public Law 108–406; 118 Stat. 2296) is amended—
 (1)in paragraph (1), by striking all that follows after 3(a), and inserting such sums as may be necessary for fiscal year 2017 and each of the 4 succeeding fiscal years;; (2)in paragraph (2), by striking all that follows after 3(b), and inserting such sums as may be necessary for fiscal year 2017 and each of the 4 succeeding fiscal years; and; and
 (3)in paragraph (3), by striking all that follows after 3(c), and inserting such sums as may be necessary for fiscal year 2017 and each of the 4 succeeding fiscal years.. (Rescission) 528.Of the funds made available for fiscal year 2017 under section 3403 of Public Law 111–148, $15,000,000 are rescinded.
 529.Amounts deposited in the Child Enrollment Contingency Fund from the appropriation to the Fund for the first semi-annual allotment period for fiscal year 2017 under section 2104(n)(2)(A)(ii) of the Social Security Act and the income derived from investment of those funds pursuant to section 2104(n)(2)(C) of that Act, shall not be available for obligation in this fiscal year.
				(Rescission)
 530.Of any available amounts appropriated under section 108 of Public Law 111–3, as amended, $541,900,000 are hereby rescinded.
				(Rescission)
 531.Of the funds made available for purposes of carrying out section 2105(a)(3) of the Social Security Act, $5,669,100,000 are hereby rescinded.
 532.(a)A State or local educational agency that receives funds made available under this Act may use such funds to implement section 8546 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7926) and to support the costs of implementing or expanding criminal background checks for school personnel in accordance with State or local law.
 (b)Notwithstanding any other provision of law, any local educational agency or school that receives funds under title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.) that are made available under this Act shall not be subject to requirements that are the same or substantially similar to the requirements of section 578 of S. 2943 of the 114th Congress, as reported by the Committee on Armed Services on May 18, 2016.
 This Act may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2017.June 9, 2016Read twice and placed on the calendar